                Case 20-10343-LSS              Doc 4110        Filed 05/16/21         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                (Jointly Administered)
                            Debtors.
                                                                RE: D.I. 4106

                                       NOTICE OF WITHDRAWAL

                  PLEASE TAKE NOTICE that the debtors and debtors in possession in the above-

captioned cases hereby withdraw Motion for Leave to Exceed Page Limitations Regarding

Debtors' Omnibus Reply in Support of Debtors' Motion for Entry of An Order (I) Approving the

Disclosure Statement and the Form and Manner of Notice, (II) Approving Plan Solicitation and

Voting Procedures, (III) Approving Forms of Ballots, (IV) Approving Form, Manner, and Scope

of Confirmation Notices, (V) Establishing Certain Deadlines in Connection with Approval of the

Disclosure Statement and Confirmation of the Plan, and (VI) Granting Related Relief (D.I. 4106,

Filed 05/16/21).




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
         Case 20-10343-LSS    Doc 4110   Filed 05/16/21   Page 2 of 2




Dated: May 16, 2021                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Eric W. Moats
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 425-4664
                                    Email: dabbott@morrisnichols.com
                                             aremming@morrisnichols.com
                                             emoats@morrisnichols.com
                                             ptopper@morrisnichols.com

                                    – and –

                                    WHITE & CASE LLP
                                    Jessica C. Lauria (admitted pro hac vice)
                                    1221 Avenue of the Americas
                                    New York, New York 10020
                                    Telephone: (212) 819-8200
                                    Email: jessica.lauria@whitecase.com

                                    – and –

                                    WHITE & CASE LLP
                                    Michael C. Andolina (admitted pro hac vice)
                                    Matthew E. Linder (admitted pro hac vice)
                                    Laura E. Baccash (admitted pro hac vice)
                                    Blair M. Warner (admitted pro hac vice)
                                    111 South Wacker Drive
                                    Chicago, Illinois 60606
                                    Telephone: (312) 881-5400
                                    Email: mandolina@whitecase.com
                                           mlinder@whitecase.com
                                           laura.baccash@whitecase.com
                                           blair.warner@whitecase.com

                                    ATTORNEYS FOR THE DEBTORS AND DEBTORS
                                    IN POSSESSION




                                    2
